DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 32 should be amended to -at least a portion of the hydraulic fluid from the second hydraulic actuation chamber to the first hydraulic actuation chamber-.  Appropriate correction is required.
Claims 2-10 and 21 are rejected due to their dependence on claim 1.

Claim 4 is objected to because of the following informalities:  line 2 should be amended to -at [[a]] the spring end of the spool, and the third aperture-.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11:
The claim is unclear because of the limitation “in a first extended position and a second displaced position of the spool” in line 21. Its unclear if the “first extended position” and “second displaced position” are describing the same position of the spool or opposite positions of the spool. The specification fails to describe the “second displaced position” and claim 11 does not indicate which is the case. The office believes the limitation is describing two different positions of the spool however the remainder of the limitation (“the inner fluid chamber is configured to recirculate hydraulic fluid from one of the first or second hydraulic actuation chambers to a remaining one of the first and second hydraulic actuation chambers”) seems to be only describing one position of the spool valve. For the sake of examination, the office has interpreted this limitation to require two different positions of the spool valve.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication number 2019/0107014 to Smith.
Smith discloses:
Regarding claim 11 (as best understood by the examiner, see the 35 USC 112(b) rejection above for the claim interpretation):
A hydraulic fluid control valve (figure 3a-3b), comprising: 
a valve housing (109) having: 
a first fluid port (123) configured to be fluidly connected (port 123 is connected with port 117 which is shown in figure 4 as connected with fluid line 212 and chamber 202) to a first hydraulic actuation chamber (202); 
a second fluid port (124) configured to be fluidly connected (port 124 is connected with port 118 which is shown in figure 4 as connected with fluid line 213 and chamber 203) to a second hydraulic actuation chamber (203), the first and second hydraulic actuation chambers configured to receive and exit hydraulic fluid (see figures 4 and 5 where the fluid is exhausted to and received in chambers 202 and 203); and 
a spool (128) disposed within a bore (108a) of the valve housing, the spool having: 
an outer annulus (see outer annulus A of the spool in figure 1 below); and, 
an inner fluid chamber (see inner fluid chamber B of the spool in figure 1 below) is arranged radially inwardly (inner fluid chamber B is radially within outer annulus A) of the outer annulus (see outer annulus A of the spool in figure 1 below), and
in a first extended position (position of spool as shown in figure 4) and a second displaced position (position of spool as shown in figure 5) of the spool (128), the inner chamber (see inner fluid chamber B of the spool in figure 1 below) is configured to recirculate hydraulic fluid from one of the first or second hydraulic actuation chambers to a remaining one of the first and second hydraulic actuation chambers (see figures 4 and 5 where fluid is recirculated from chamber 202 to chamber 203 and vice versa); and, 
wherein the valve housing is absent of a vent port (see figure 1 below where the vent port is not located in the valve housing 109 but in the retaining ring 150).


    PNG
    media_image1.png
    884
    1422
    media_image1.png
    Greyscale

Figure 1 – figure 3a from Smith, annotated by the examiner

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-10 and 14-22 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a first aperture arranged at a spring end of the spool, the first aperture sealingly separated from the spring well” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; and
the prior art of record does not teach “a third aperture arranged at a second end, opposite the first spring end, and the third aperture sealingly separated from the push pin” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 14.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746